Lowe, C. J.
On tbe lltb day of May, 1856, tbe.plaintiff and one Albert Griffee formed a partnership in tbe butchering business. As such they carried on their business till tbe 19th of March, 1858, bolding and possessing divers pieces of property. On tbe day last named, Griffee filed a written statement under oath in relation to tbe nature and character of the indebtedness of the firm of Christy & Griffee to Hoyt Sherman, and confessed a judgment before the Clerk of the District Court of Polk county.in vacation, for the sum of $208.44, with interest and costs, &c. On this judgment an execution issued immediately, and the property of the firm was levied upon and advertised for sale on the 3d of April, 1858. The plaintiff enjoined, claiming that the confession of this judgment ivas without his knowledge or consent; that his partner had no power to make such confession; . that the judgment was illegal and void; that the debt had been paid, &c. &c.
The cause was afterwards transferred by change of venue to Boone county. On the hearing of the cause there the court by its judgment made the injunction perpetual as against the property of the firm, leaving the judgment creditor to prosecute his judgment to satisfaction against the individual property of Griffee.
The cause is hereby appealed from this decision. No brief or argument of counsel is found among the papers, nor does the record disclose upon what ground the court below made *537its decision. But we suppose it was upon the well known ground, that one partner has no right to alienate or encumber by lien or make any material change in the condition of the common and permanent property of the firm without the consent of his partners; that to confess a judgment.which shall bind the firm or its property is not within the delegated powers granted by the firm to any one of its members, without the concurrence of the others, and is outside of the bounds of those authorities and acts that belong to the ordinary and due discharge of the partnership business.
Believing that the Code has made no change in the law of partnerships in this respe'ct we must affirm the judgment of the court below.
Judgment affirmed. '